EXHIBIT 10.38


 




MANAGING DIRECTOR SERVICE AGREEMENT (Geschäftsführeranstellungsvertrag)

- hereinafter referred to as the "Contract" -

 

 

between

 

Ingredion Germany GmbH

Grüner Deich 110

20097 Hamburg

 

- hereinafter referred to as the "Company"  -

 

and

 

Pierre Perez y Landazuri

 

- hereinafter referred to as the "Managing Director"  -

 

 

Section 1

Commencement of Service Relationship,  Area of Work,  Relocation

 

1.



As of April 15th and for an indefinite period of time the Managing Director
shall be engaged as a Managing Director  (Geschäftsführer) of the Company and
shall also hold the function of Vice President and General Manager, Europe,
Middle East and Africa (EMEA).

 

2.



The Company shall be entitled, at its reasonable discretion, to change and amend
the Managing Director’s field of responsibility within the Company in line with
the Managing Director’s training and skills and experience and to allocate tasks
and responsibilities to the Managing Director of a similar level. The Managing
Director’s compensation shall not be changed in these events. The Company shall
further be entitled to relocate the Managing Director to another place of work
at its reasonable discretion. The Managing Director’s interests shall be taken
into account in the event of a change or amendment of the Managing Director’s
field of responsibility or the transfer to another location. The Company may
require the Managing Director to perform duties for an Associated Company, where
such duties are consistent with the Managing Director’s position and the
Managing Director agrees to perform such duties. The Managing Director shall
give consent if being asked to transfer this employment agreement to any
Associated Company on the same terms as set out in this Contract (or as
applicable at the time of such assignment).

 

3.



The Managing Director shall carry out his duties as a managing director applying
the diligence of a prudent businessman in accordance with the law, the
provisions of this Contract, the Company's Articles of Association, the general
directives and specific instructions given to him by the shareholder, the
Company’s Policies of Business Conduct as well as any Standing Orders for the
Company's management as amended from time to time. 

Page 1 

--------------------------------------------------------------------------------

 



The Managing Director shall promote and uphold the interests of the Company in
every respect.

 

4.



At the request of the shareholders, the President shall render his services as
managing director for the benefit of domestic and foreign companies which are
affiliated companies of the Company according to Sec. 15 et seq. German Stock
Corporation Act (Aktiengesetz)  ("Affiliated Companies"; each an "Affiliated
Company"). The aforementioned services are compensated with the remuneration set
forth in Section 3 below. There are no additional remuneration claims.

 

5.



By signing this Contract the Managing Director consents to a medical check-up on
appointment by the Company physician (or physician appointed by the Company for
this purpose) and undertakes to attend the preventive medical check-ups on a
regular basis that are necessary for the Managing Director’s kind of work. The
costs of these check-ups shall be borne by the Company. The Company will not
receive any particular diagnosis of such check-up but only the physician’s
assessment of whether or not the Managing Director is capable and fit to perform
the required job functions.

 

 

Section 2

Secondary Activity

 

1.



The Managing Director shall not undertake any other activity, whether paid or
not, nor participate actively in any commercial or charitable organisation
without the Company’s prior written permission. The Company, applying its own
fair judgement, shall withhold its consent only if it sees the possibility of
its interests or the Managing Director’s performance being affected. If the
Managing Director takes on any secondary activity the Managing Director
shall make the recipient of the Managing Director’s services aware of this
employment agreement and adhere to the restrictions imposed by the Working Hours
Act.

 

2.



The Managing Director shall not publish or publicly present any material in any
form that relates to the results of the Managing Director’s work or to questions
affecting the Company’s or Affiliated Companies' interests unless the Company
has given its prior written consent.

 

 

Section 3

Remuneration, Company Car and Exclusion of Assignment

 

1.



The Managing Director shall receive a gross annual base salary of Euro 275.000
gross, less all statutory and company-specific deductions.  

 

The annual base salary will be split into 13 parts and paid by electronic
transfer at the end of the month taking into account all statutory and
company-specific deductions. The gross annual salary shall be reviewed every
year.

 

2.



The date of the next salary review is April 2017.  The Company reserves the
right to modify this date and the salary review does not create a legal
entitlement to salary adjustments.

 

3.



The Managing Director may be eligible to participate in the Company’s short term
incentive plan in accordance with its rules which can change from time to
time.  Details will be provided to the Managing Director separately. The
participation in the incentive plan does not lead to a legal entitlement to a
particular award or a particular level of award.



Page 2 

--------------------------------------------------------------------------------

 



 

4.



In light of the Managing Director’s total level of compensation, the total
annual pay covers possible overtime work.

 

5.



The Managing Director may be required to travel within Germany and abroad, as
required by the Company from time to time.  The Managing Director shall be
entitled to claim reasonable travel expenses for business trips, which have been
properly incurred. The type and amount of expenses are set out in the Company
guidelines on business trips and expenses policies. These guidelines and
policies as set out and applied by the Company, shall be applicable in this
respect. These policies and guidelines may be changed by the Company, from time
to time. 

 

6.



The Managing Director is eligible for the use of a car in accordance with the
Company’s car and driving policy (“Car Policy”). Given that the Company may
change or amend its Car Policy at its reasonable discretion, this does not
create an entitlement to a particular company car or a particular level of car.
The Company has the right to revoke the private use of the company car and to
request the return of the company car, unless this is unreasonable for the
Managing Director. The right to revoke exists particularly in the case of:

 

i.



Release of the Managing Director from the duty to fulfill his obligations under
this Contract;

ii.



Discontinuation of actual job performance (e.g., due to illness, special leave,
etc.) after the lapse of possible periods of continued remuneration,

iii.



If the employment relationship is dormant (e.g., due to parental leave, military
service, etc.);

iv.



Loss of driving license or ban on driving a vehicle;

v.



Change of assignment if the allocation of the company car was only relevant to
the assignment;

vi.



Carrying out service or repair work, or the ordering of replacement parts. 

 

In the case of revocation, the Managing Director is obliged to return the
company car, including all accessories, to the Company’s headquarters without
delay. The Managing Director shall receive no compensation for the loss of the
private use. The Managing Director has no right of retention.

 

7.



The Managing Director shall not assign the Managing Director’s claim to salary
payment to any third party, unless the Company grants its written consent.

 



 

 

Section 4

Vacation

 

1.



The Managing Director shall be awarded a vacation entitlement of 30 working days
per calendar year based on a five days' working week. The vacation entitlement
consists of the minimum statutory vacation of 20 working days and an additional
contractual vacation of ten (10) working days. Saturdays are not considered
working days.

 

2.



Contractual vacation can only be used if the statutory vacation has been taken
in full.

 

3.



The timing of vacation shall always be agreed with the Company in advance taking
into 

Page 3 

--------------------------------------------------------------------------------

 



account operational requirements. Vacation slips must be submitted in good time
prior to the commencement of leave.

 

4.



For the lapse of the statutory vacation, the statutory rules of the German
Vacation Act shall apply. The contractual vacation granted in addition to the
statutory minimum shall lapse if not taken by March 31st of the following
calendar year. A possible compensation of open vacation upon termination of this
Contract shall only be paid with respect to the statutory minimum vacation.

 



Section 5

Inability to Work

 

1.



The Managing Director must inform the Company (i.e. the Managing Director’s
supervisor or the Personnel Department) immediately if unable to work and
communicate the likely duration of the Managing Director’s absence. The Employer
is entitled to request a medical certificate with effect from the first day of
illness, which must be submitted to the Personnel Department no later than on
the fourth calendar day following the onset of the illness. If the inability to
work lasts longer than is stated in the medical certificate, the Managing
Director shall inform the Managing Director’s immediate superior or the
Personnel Department without delay, and in no case later than at the expiry of
the previous medical certificate. The Managing Director shall obtain a
supplementary medical certificate and submit it without delay.

 

2.



In the event that incapacity to work is caused by negligence or illegal acts by
third parties, the Managing Director shall assign any resulting claims for
damages against such third parties to the Company provided that the Company
continues to pay the Managing Director’s salary and other benefits for the
duration of the incapacity and also during any subsequent related illnesses. In
the event of incapacity to work due to the actions of a third party the Managing
Director must therefore inform the Personnel Department immediately, providing
details of the third party’s name and address.

 

3.



If the Managing Director is prevented from carrying out his duties under this
Contract due to illness he shall continue to be entitled to payment of his base
salary for a period of up to three months beginning on the first day of his
documented inability to work, provided that this Contract does not end earlier.

 

 

Section 6

Probationary Period and Termination of this Contract

 

1.



The probationary period shall be six months, during which this Contract may be
terminated by either party giving 14 days’ notice.

 

2.



After the probationary period, this Contract may be terminated by either party
by giving 6 months’ notice to the end of the month. Any longer periods of notice
applicable to the Company shall also apply to notice served by the Managing
Director.

 

3.



Subject to changes of applicable statute, this Contract shall end without a
notification upon expiry of the month in which the Managing Director achieves
the actual legal age at entry for full pension or at an earlier point of time if
the Managing Director then starts to receive

Page 4 

--------------------------------------------------------------------------------

 



old-age pension payments on the grounds of age or disability.

 

4.



Due to the Managing Director’s status in the organization and his management
responsibility, the Company has a justified interest, to release the Managing
Director from his duties in the event of the Contract being terminated. Any such
release shall be subject to the Managing Director’s remaining on base pay and
any vacation entitlement being taken into account.

 

5.



This Contract must be terminated in writing.

 

6.



The Managing Director undertakes to provide immediate notification of the
Managing Director’s new address following any move.

 

 

Section 7

Return of Documents,  Right to Retain Documents,  Contractual Penalty

 

1.



The Managing Director shall communicate to the Company and make freely available
to it all important observations, experiences and findings relating to its
operations. All recorded information relating to the Managing Director’s area of
work, irrespective of its form, shall be the property of the Company. The
Managing Director must therefore, upon leaving the Company or being released
from the Managing Director’s duties, return to the Company all documents,
certificates, records, notes, drafts or duplicates or photocopies thereof
without being requested to do so. The Managing Director shall not be entitled on
any legal basis to retain any of the documents listed under sentences 1 to 3
above.

 

2.



For each and every case of violation of the obligation to return the above
property the Managing Director shall be under an obligation to pay a contractual
penalty equal to the Managing Director’s gross monthly base salary, and to pay
this for each month or part thereof in the event of an enduring violation. The
foregoing shall not affect the Company’s right to claim damages over and above
this level.

 

3.



The Managing Director may not use the Managing Director’s company computer, cell
phone, PDA or other means of communication for private purposes. The Managing
Director agrees to provide the Company with unrestricted access to the data on
these devices and confirms that the Company can assume at all times, that no
private data is stored on them.

 

 

Section 8

Patents, Copyrights, Trademarks, and Other Property Rights

 

1.



Any patentable inventions and suggestions for technical improvements
(Verbesserungsvorschläge) which were or are discovered, developed or created by
the Managing Director during the term of this Contract shall be governed by the
German Act on Employee Inventions (Arbeitnehmererfindungsgesetz). The Managing
Director shall in particular be obliged to immediately report any such Employee
Invention to the Company and, unless the respective Employee Invention is
released by the Company, keep the Employee Invention confidential. The Managing
Director agrees to fully assist the Company to obtain the patents and utility
models for all Employee Inventions claimed by the Company. Upon request the
Managing Director shall assist the Company with the registration of industrial
property rights on behalf of the Company to the best of his ability, and will,
in particular, make the necessary declarations to the respective registration
authority and present the necessary documents.



Page 5 

--------------------------------------------------------------------------------

 



 

2.



The Managing Director furthermore grants the Company the exclusive right,
unrestricted as to time, territory and content, to use work products protected
by copyright or ancillary rights which were or are created by the Managing
Director during the term of this Contract, including but not limited to software
("Work Products"). This irrevocable and exclusive right shall take effect upon
creation of the Work Products. This grant includes the right of the Company to
use any copyrights and ancillary rights in a tangible and intangible form, in
all countries of the world, and entitles the Company to assign and sublicense
any such rights to any third person, irrespective of the scope of application of
the sublicense as to time, territory and content.  The granting of rights
includes, but is not limited to: 

 

2.1



The right to permanently, temporarily and repeatedly reproduce, publish and
distribute any Work Products or parts hereof entirely or partly, irrespective of
medium and form.  This applies in particular to the print media, film, radio
and/or digital media, public and private networks of every kind (Internet,
Intranet, extranet, mobile data networks) as well as databases and electronic
carrier media. This right also includes the right to digitize the Work Product;

2.2



The right to translate and edit Work Products or parts hereof as well as to
reproduce and distribute the results of the translation and editing in terms of
the above Section 2.1;

2.3



The right to exhibit and publicly present Work Products, including the right to
provide access to them to any third person via public and private networks, in
particular via Internet or any other interactive call or pull systems, and
including the right to introduce the Work Products into and store them in such
systems;

2.4



The right to join Work Products or parts hereof with other works, parts of works
or any other information and to exploit, use or edit the result in any form, in
particular in the actions mentioned above in Sections 2.1 to 2.3.

 

 

3.



The Managing Director waives his right to be named as an author on the Work
Products itself. The above granting of all rights to use and to exploit the Work
Products is deemed to be remunerated in full by the salary agreed with the
Managing Director. To the extent possible under German law, the Managing
Director waives any of his possible author’s personal rights existing with
regard to the Work Products as far as they may affect the undisturbed use by the
Company.

 

 

 

 

 

Section 8

Confidentiality Obligations,  Secrecy, Data Protection,
Contractual Penalty

 

1.



The Managing Director undertakes to treat as confidential all confidential and
proprietary information including, but not limited to, the Company’s and the
Affiliated Companies' business and internal operations, formulas, ingredients,
manufacturing trials, test and final products, business, marketing and pricing
strategies and information, manufacturing processes and procedures,
manufacturing and product costs, customer lists, financial information
(including profitability information), technology, business strategies, vendor
agreements, and personal information about the Company’s owners, directors,
officers, members, and employees and any such other matter as the Company may
designate as confidential (“Confidential and Proprietary Information”) and shall
refrain from

Page 6 

--------------------------------------------------------------------------------

 



making direct or indirect use of such either for the Managing Director’s own
purposes or for third parties. This shall similarly apply to industrial secrets
or information made known to the Company by third parties (e.g. other group
companies, suppliers or customers). The Managing Director shall ensure that
secrecy is also upheld with regard to other Managing Directors, provided that
such an approach is in line with operational requirements. This obligation shall
extend beyond the term of this Contract with regard to matters that by their
very nature require confidentiality. 

 

Any infringement of this obligation to observe secrecy shall result in ordinary
or immediate termination without notice if the Managing Director is proved to be
guilty of wilful intent or gross negligence. The foregoing shall not affect the
Company’s right to claim damages over and above this level.

 

2.



For the duration of this contract the Managing Director shall not be allowed to
work on any employed, self-employed, or any other basis, whether for
remuneration or not, regularly or occasionally for any organisation that
competes directly or indirectly against the Employer. The Managing Director
shall likewise not be allowed, for the duration of this ban, to set up, acquire,
or take an equity holding in any such competitive company. The acquisition of
listed shares as a capital investment shall be exempt from this ban. 

 

The Managing Director shall ensure that there is no conflict of interest between
the Company and their personal interests, so that they are free at all times
from any influence which might: conflict with the interests of the Company or
any Affiliated Company; deprive the Company or the Affiliated Companies of
individual loyalty in business dealings; or adversely affect the performance of
their duties. 

 

This relates to outside employment, financial interest in outside enterprises,
remuneration by an outside enterprise, gifts or any other similar or related
instance. 

 

For each and every case of violation of the ban on competition the Managing
Director shall be under an obligation to pay a contractual penalty equal to one
gross monthly base salary, and to pay this for each month or part thereof in the
event of an enduring violation. The foregoing shall not affect the Employer’s
right to claim damages over and above this level.

 

3.



The Managing Director consents to his personal data being collected, processed
and used as required for the purposes of the service relationship. Additionally,
the Company may process and transmit personal data relating to the Managing
Director where such action is required by law.

 

 

 

Section 9

Non-Solicitation and Non-Compete Covenants

 

1.



Subject to Section 9.3 below, during the term of this Contract and for a further
period of twenty-four (24) months after the legal termination (rechtliche
Beendigung) of this Contract, the Managing Director shall not, directly or
indirectly, other than on the Company’s behalf: 

1.1



Actively induce or assist in the inducement of any individual away from the
Company's or any Affiliated Company's employment or from the faithful discharge
of such individual’s contractual and fiduciary obligations to serve the
Company’s or any Affiliated Company's interests with undivided loyalty;

1.2



Actively induce or assist in the inducement of any individual or entity that
provides

Page 7 

--------------------------------------------------------------------------------

 



services to the Company or any Affiliated Company to reduce any such services
provided to, or to terminate their relationship with, the Company or any
Affiliated Company; or

1.3



Solicit away any customers or clients of the Company or any Affiliated Company,
which were a part of its client and customer base during the last twenty-four
(24) months prior to his factual departure (tatsächlichem Austritt) from the
Company.

 

2.



The Managing Director expressly acknowledges that the Company and the Affiliated
Companies market and sell products globally, and given the Managing Director's
substantial experience and expertise in manufacturing and marketing of those
products in more than one region of the world, including his significant
exposure, access to, and participation in the Company's and the Affiliated
Companies' intellectual property and Confidential and Proprietary Information on
a global level, his business affiliation with any individual or entity that
sells or develops products similar to, or that may serve as a substitute for,
the Company’s and Affiliated Companies' products, would cause substantial and
irreparable harm to the Company’s and Affiliated Companies'
business.  Accordingly and subject to Section 9.3 below:

2.1



The Managing Director agrees that during his employment with the Company and for
a further period of twenty-four (24) months after the legal termination
(rechtliche Beendigung) of his employment with the Company, the Managing
Director shall not, directly or indirectly, other than on behalf of the Company,
participate or become involved as an owner, partner, member, director, officer,
employee, or consultant, or otherwise enter into any business relationship, with
any individual or entity that develops, produces, manufactures, sells, or
distributes starch (whether modified or unmodified), corn, rice, potato, stevia,
strawberry or other agricultural raw materials, oils, sweeteners, concentrates,
essences or other products produced or marketed by the Company or the Affiliated
Companies or that could be used as a substitute for such products including, but
not limited to, Tapioca, Manioc, Yucca, rice or potato starches, flours, syrups,
and sweeteners; Dextrose, Stevia-based or other high intensity sweeteners,
Glucose, Polyols, HFCS, High Maltose syrup, and Maltodextrin sweeteners;
texturants; prebiotics; Omega-3; seed development; emulsifiers; encapsulates
derived from starches or other agriculturally based materials;  non-synthetic
green biomaterial products derived from starches; plant derived calcium and
minerals; Inulin fibers; resins used in adhesives and fragrances; corn oil;
gluten protein; caramel color; fruit concentrates; fruit purees; fruit essences
(pure aroma volatiles); formulated fruit products; vegetable concentrates;
vegetable purees; vegetable essences (pure aroma volatiles); or formulated
vegetable products (a "Competitive Business"); and specifically including but
not limited to the following entities that manufacture such or similar products:
ADM, Cargill, Bunge, Roquette, Staley, Tate & Lyle, Avebe, Arcor, Tereos/Syral,
CP Kelco, and Halotek, including subsidiaries or divisions thereof or any entity
which succeeds to the relevant business thereof.

2.2



The post-contractual non-compete covenant of above Section 9.2.1 shall apply to
all countries in the Managing Director has conducted business for the
Company and the Affiliated Companies within the last twenty-four (24) months
prior to his factual departure (tatsächlichem Austritt) from the Company.

2.3



During the term of the restrictive of above Section 9.2.1,  the Managing
Director shall notify Ingredion Incorporated’s Senior Vice President of Human
Resources in writing of the name and address of each entity for which he acts as
owner, partner, member, director, officer, employee, or consultant, or otherwise
enters into any business relationship.

 



Page 8 

--------------------------------------------------------------------------------

 



3.



With respect to above Section 9.1 and 9.2 the following additional rules shall
apply:

3.1



The post-contractual restrictions of Sections 9.1 and 9.2 shall only apply upon
satisfactory completion of the six (6) months’ probationary period with the
Company and shall expire in any case, also prior the completion of the
twenty-four (24) months’ term, upon the expiry of the month in which the
Managing Director reaches the regular retirement age or the month during which
the Managing Director is entitled to receive state old age pension or pension
for reduction in earning capacity.

3.2



For each year of the post-contractual restrictions of Sections 9.1 and 9.2,  the
Company shall pay to the Managing Director a non-compete compensation
(Karenzentschaedigung) amounting to 50% of his most recent contractual
remuneration (zuletzt bezogenen vertraglichen Leistungen). The non-compete
compensation shall be paid in monthly installments at the end of each calendar
month.

3.3



Any earnings the Managing Director receives due to other employment of his labor
and any remuneration he maliciously refrains from earning during the validity
period of the post-contractual restrictions of Sections 9.1 and 9.2 shall be
deducted from the due non-compete compensation to the extent that these together
with the non-compete compensation exceed 100% of the remuneration most recently
received by him. Severance payments and possibly received unemployment benefits
are also considered deductible salary. Upon the Company's request, the Managing
Director shall disclose any remuneration he obtains due to other employment of
his labor.

3.4



At any time, i.e. prior on or after legal termination (rechtliche Beendigung) of
this Contract,  the Company may at its sole discretion waive the
post-contractual restrictions of Sections 9.1 and 9.2.  In such event, the
Managing Director shall be released from the post-contractual restriction of
Sections 9.1 and 9.2 with immediate effect, while the Company’s obligation to
pay the non-compete compensation (Section 9.3.2) shall end six (6) calendar
months after the Managing Director received such waiver.

3.5



Either party of this Contract, after having terminated the employment
relationship between them by termination without notice (außerordentlicher
Kündigung), can cancel the post-contractual covenants of Sections 9.1 and 9.2
within one (1) month by submitting a written declaration to the other party.

3.6



To the extent, Sections 9.1 and 9.2 and this Section 9.3 do not provide
otherwise, Sections 74 et seq. German Commercial Code (§§ 74 ff.
Handelsgesetzbuch) shall apply mutatis mutandis (analog), with the exception of
Section 75 (2) German Commercial Code; this shall in particular apply to the
reduction of the contractual provisions to what is legally permissible
(geltungserhaltende Reduktion) in accordance with Section 74a German Commercial
Code.

 

 

Section 10

Non-Disparagement

 

For an indefinite period after the termination of this Contract, the Managing
Director herby agrees never to disparage the Company and the Affiliated
Companies or their products, or any of their owners, directors, officers,
members or employees.



Page 9 

--------------------------------------------------------------------------------

 



 

 

Section 11

Lapse of Claims

 

1.



All mutual entitlements arising from this Contract as well as such claims that
are related to this Contract and its termination shall lapse if they are not
asserted in writing against the other party to this Contract within three months
after they become due.

 

2.



Should the other Party reject such claims in writing or fail to state its case
within three weeks following assertion of the claims, these shall lapse unless
asserted before a court of law within three months from the rejection or expiry
of the preclusive period.

 

3.



This does not apply to non-forfeitable claims, the liability due to intention
and gross negligence or to liability for damage from injury to life, body or
health.

 

 

Section 12

Final Provisions

 

1.



This Contract shall in all respects be governed by the substantive laws of the
Federal Republic of Germany. The Managing Director hereby consents to specific
personal jurisdiction in Federal Republic of Germany for any disputes arising
out of this Contract.

 

2.



This Contract constitutes the entire agreement and understanding of the parties
hereto with respect to the matters described herein, and supersedes any and all
prior and/or contemporaneous agreements and understandings, oral or written. 

 

3.



Any amendments to this Contract shall only be valid if confirmed in writing by
both, the Managing Director and a duly authorized representative of the
Company's shareholder. This shall also apply to any amendment to or cancellation
of this requirement for the written form. Section 305b of the of the Code of
Civil Law shall remain unaffected.

 

4.



By signing this Contract the Managing Director confirms having received an
original version thereof bearing original signatures of both parties.

 

5.



In accordance with Section 306 paragraph 1 of the Code of Civil Law, if any
provision of this Contract proves to be invalid, the validity of the remaining
provisions shall not be affected. In this eventuality the content of the
contract shall be based on statutory regulations (see Section 306 paragraph 2 of
the Code of Civil Law).

 

 

 

 

 

 

 

 

 

 

 

 

 



Page 10 

--------------------------------------------------------------------------------

 



Hamburg, April 15th, 2016

 

Ingredion Germany GmbH,
represented by its shareholders
Corn Products Germany GmbH and

Corn Products Netherlands Holding S.a.r.l.


 

/s/ Michael Levy_______________________/s/ Matthew Galvanoni_______________

Michael Levy, Director Matthew R. Galvanoni, Director

Corn Products Germany GmbHCorn Products Netherlands Holding S.a.r.l.

 

 

 

 

/s/ Pierre Perez y Landazuri________________ 

Pierre Perez y Landazuri

Page 11 

--------------------------------------------------------------------------------